THISDETAILED ACTION

Status of Claims

This action is in reply to the after final amendments filed on 25 August 2022.
Claims 41-60 have been previously added.
Claims 1-40 have been previously canceled.
Claims 41, 47, 48, 51, 53, 54 & 58-60 have been amended.
Claims 41-60 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. § 103 rejection in view of the claimed amendments.
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer.  
With respect to Subject Matter Eligibility, the claim recites the combination of additional elements of at a first computer system: receiving an EFTPOS transaction request comprising a data structure, the data structure having a location configured to store a payment card number and storing a pseudo-identifier that is not an account number or a card number, and the pseudo-identifier containing a portion indicating that the pseudo-identifier is not an account number or a card number: selecting an accounting processor based at least in part on the pseudo-identifier in the transaction request, the selecting of the accounting processor being based on determining the existence of the portion within the data structure, sending the transaction request to a second computer system associated with the selected accounting processor; receiving a response from the second computer system.  Although each of the receiving and sending steps, analyzed individually, may be viewed as mere insignificant pre -solution activity and post solution activity. The claim as a whole is directed to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Specifically, the method selects a specific accounting processor based on the presence of an identifier within a portion of the data structure. This provides a specific improvement over prior systems, resulting in improved processing system that routes payment transactions to a specific accounting processor. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards processing payment transactions. More specifically, the Applicants claim a method and system for processing payment transactions via a network, comprising: at a first computer system: receiving an EFTPOS transaction request comprising a data structure, the data structure having a location configured to store a payment card number and storing a pseudo-identifier that is not an account number or a card number, and the pseudo-identifier containing a portion indicating that the pseudo-identifier is not an account number or a card number: selecting an accounting processor based at least in part on the pseudo-identifier in the transaction request, the selecting of the accounting processor being based on determining the existence of the portion within the data structure, sending the transaction request to a second computer system associated with the selected accounting processor; receiving a response from the second computer system; and based on the received response, determining whether to approve the transaction request: at the second computer system associated with the selected accounting processor: determining an account number associated with the pseudo-identifier in the location of the data structure in the transaction request; sending, for reconciliation, a request including the determined account number, and sending, to the first computer system, a response to the transaction request. 
Furthermore, Sorensen et al. [US 2009/0119209 A1] discloses “A financial transaction processing system and network that supports multiple types of financial and other transactions which may be initiated or confirmed using a mobile device, internet or telephone. The system employs one or more centralized host processors which connect to one or more clearing banks, and to a network of various other partners which may include custodian banks and other service providers such as merchants. The host processor acts as a communications switch validating incoming transaction requests from users and routing them to the appropriate partners for execution. The central processor maintains user records that can be queried by the partner processors. The financial network provides accessibility, speed and finality of settlement in transactions by using several settlement methods including the use of correspondent bank accounts held at the clearing banks or other interbank settlement methods such as the ACH.”
Thomas et al. [US 6,173,272 B1] discloses “A funds transfer system for facilitating electronic funds transfer between a payor and a payee by means of an intermediate trusted third party comprises: a payor station including a device for electronic communication of a payment order, the payment order comprising the payee's name, address and an amount owed by the payor to the payee; a home banking system including a computer structured to communicate electronically at least with the payor station, to receive the payment order, and with the trusted third party; a trusted third party system associated with the trusted third party, the trusted third party system comprising a computer structured to communicate electronically with both the home banking system and a bank of the payee. The home banking system computer is operable, upon receipt of the payment order from the payor station, to generate a universal identifier number uniquely identifying the payee and to transmit electronically the universal identifier number to the trusted third party via a communication with the trusted third party system. The trusted third party system computer also being operable, in response to receipt of the universal identifier number from the home banking system, to identify the payee as a party to receive payment, to generate a routing/transit number of the bank of the payee and the payee's account number from the universal identifier number, and to communicate electronically with the bank of the payee to facilitate transfer of the amount owed to the payee's account to the bank of the payee.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest at a first computer system: receiving an EFTPOS transaction request comprising a data structure, the data structure having a location configured to store a payment card number and storing a pseudo-identifier that is not an account number or a card number, and selecting an accounting processor based at least in part on the pseudo-identifier in the transaction request, the selecting of the accounting processor being based on determining the existence of the portion within the data structure, sending the transaction request to a second computer system associated with the selected accounting processor.
For these reasons claims 41, 48, 53, 58, 59 & 60 are deemed to be allowable over the prior art of record, and claims 42-47, 49-52 & 54-57 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Addepalli et al. US 2007/0150411 A1 discloses “A universal payment, coupon redemption and customer loyalty system is disclosed. Consumers may purchase goods and services through a universal payment identifier that facilities Internet, merchant, and consumer-to-consumer or mobile-to-mobile transfer of money and non-cash instruments. The universal payment identifier may be used as a universal credit/debit card, coupon redemption card, means of tracking consumer behavior, or means to dynamically associate different payment accounts.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619